DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 44, 47-48, 51-63 are rejected under 35 U.S.C. 103 as being unpatentable over Carrell et al (Pub. No.: US 2015/0043798) in view of Li et al (US Pat: 9,401, 020) and further in view of Shabam (Pub. No.: US 2002/0038118).
Regarding claim 21-24, 44, 47-48, 51-63, Carrell et al disclose an apparatus for registering a 2D radiographic image of a targeted skeletal portion (vertebra) within a body of a subject to 3D image data of the targeted skeletal portion [see 0039] and for use with:
(a) a 3D imaging device configured to acquire 3D image data of the targeted skeletal portion [see figs 1,3, 0037-0039], and


the apparatus comprising:
a database of 2D projection images generated from the 3D image data, and respective values of one or more viewing parameters corresponding to each 2D projection image [see 0009-0010, 0021, 0040, 0065];
(ii) at least one computer processor configured to:
receive the 2D radiographic image of the targeted skeletal portion [see fig 4,0040-0041].
Crannell et al don't disclose a machine-learning engine configured to generate machine- learning data based on the 3D image data of the targeted skeletal portion and receive the machine- learning data.
Nonetheless, Li et al disclose a machine-learning engine configured to generate machine learning data based on the 3D image data of the targeted skeletal portion and receive the machine learning data [see column 11 lines 9-22; column 14 lines 2-10, column 10 lines 38-68] by disclosing detection of a vertebra landmark in an image is accomplished by searching of identical matching between the planar templates and the input image. In addition, the 2D warping of a planar template on the associated image plane is considered as applying a 3D deformation for the 3D vertebra model then projecting the appearance on that image plane [see column 11 lines 9-22] and the initial landmark detection is done by matching the vertebra appearance templates with the input image. The trained deep network is applied in this detection. According to the input image modality, layer 1 and 2 in the deep network is substituted with the related MR/CT [see column 14 lines 2-10] and a database of 2D projection images [see fig 4, column 5 lines 39-47, column 10 lines 7+].
In addition, Shabam discloses Geometric based registration is achieved by finding features in the 2D fluoroscopic images and matching these features with corresponding features in the 3D image [see 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Carrell et al, Li et al and Shabam by using a machine-learning engine to generate machine-learning data based on the 3D image data of the targeted skeletal portion and receive the machine-learning data; to identify the vertebra locations for CT scans as discs and vertebrae share a lot common image structures (i.e., vertebrae boundaries).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JOEL F BRUTUS/Primary Examiner, Art Unit 3793